 Case: 4:18-cv-01222-JCH Doc. #: 46 Filed: 01/16/19 Page: 1 of 1 PageID #: 314


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


MARY WALSH and BEVERLY NANCE,                 )
                                              )
            Plaintiffs,                       )
                                              )
      vs.                                     )          Case No. 4:18CV1222 JCH
                                              )
FRIENDSHIP VILLAGE OF SOUTH                   )
COUNTY d/b/a FRIENDSHIP VILLAGE               )
SUNSET HILLS and                              )
FV SERVICES, INC.,                            )
                                              )
            Defendants.                       )


                                        JUDGMENT

       In accordance with the Memorandum and Order entered this day and incorporated herein,

       IT IS HEREBY ORDERED, ADJUDGED and DECREED that Defendants’ Motion for

Judgment on the Pleadings is GRANTED, and Plaintiffs’ Amended Complaint is DISMISSED.



Dated this 16th Day of January, 2019.



                                              /s/ Jean C. Hamilton
                                              UNITED STATES DISTRICT JUDGE




                                          1
